Citation Nr: 0508833	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  04-20 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than September 
17, 2000 for the award of a separate 30 percent disability 
rating for frostbite of the right leg and foot.

2.  Entitlement to an effective date earlier than September 
17, 2000 for the award of a separate 30 percent disability 
rating for frostbite of the left leg and foot.

3.  Entitlement to an effective date earlier than September 
17, 2000 for the award of a separate 10 percent disability 
rating for amputated second, third, and fourth toes of the 
right foot.

4.  Entitlement to an effective date earlier than September 
17, 2000 for the award of a separate 10 percent disability 
rating for amputated second, third, and fourth toes of the 
left foot.

5.  Entitlement to an effective date earlier than September 
17, 2000 for the award of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1948 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and February 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  In a May 1991 final rating decision, the RO awarded 
service connection for residuals of frostbite to both lower 
extremities and established a 30 percent disability rating 
effective from the date of the veteran's January 1991 initial 
claim.  

3.  The RO received the veteran's claim for an increased 
rating for his frostbite disability in September 2001; there 
is no communication from the veteran or his representative 
prior to that date that may be construed as an informal claim 
for increased compensation.  

4.  In a February 2002 rating decision, the RO granted 
separate disability ratings for the right and left 
extremities affected by the service-connected frostbite, 
effective from September 17, 2000, one year before the date 
of receipt of the claim for increased disability ratings.

5.  The March 2002 rating decision granted TDIU effective 
September 17, 2000, the first date on which the veteran met 
the percentage criteria for entitlement to TDIU.     


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
17, 2000 for the award of a separate 30 percent disability 
rating for frostbite of the right leg and foot have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.114, 3.400 (2004).

2.  The criteria for an effective date earlier than September 
17, 2000 for the award of a separate 30 percent disability 
rating for frostbite of the left leg and foot have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.114, 3.400 (2004).

3.  The criteria for an effective date earlier than September 
17, 2000 for the award of a separate 10 percent disability 
rating for amputated second, third, and fourth toes of the 
right foot have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.114, 3.400 (2004).

4.  The criteria for an effective date earlier than September 
17, 2000 for the award of a separate 10 percent disability 
rating for amputated second, third, and fourth toes of the 
left foot have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.114, 3.400 (2004).

5.  The criteria for an effective date earlier than September 
17, 2000 for the award of TDIU have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.400 (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Initially, the Board notes that the VA General Counsel has 
held that the notice provisions of the VCAA are not 
applicable to earlier effective date claims, where VCAA 
notice has already been provided.  See VAOPGCPREC 8-2003 
(holding that "[i]f, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue").  Here, the present 
claim is governed by VAOPGCPREC 8-2003.

Even so, review of the claims folder reveals compliance with 
the VCAA.  That is, by letters dated in November 2001 and 
November 2002, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or would assist him in obtaining 
and what information or evidence the veteran was responsible 
to provide.  In addition, the June 2004 statement of the case 
includes the text of the regulations that implement the 
notice and assistance provisions from the statute.  
Therefore, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a) (West 
2002).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO provided VCAA notice on the increased rating claim in 
November 2001, prior to the February 2002 rating decision.  
It also provided VCAA notice on the claim for an earlier 
effective date for the TDIU award prior to the February 2003 
determination.  Therefore, there is no conflict with 
Pelegrini.  

In addition, VCAA notice must be consistent with 38 U.S.C.A. 
§ 5103(a) and must also conform to 38 C.F.R. § 3.159(b)(1) 
and request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  
Pelegrini, 
18 Vet. App. at 120-21.  In this case, although neither VCAA 
notice letter to the veteran specifically contains this 
request, the Board finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  The letters specifically identified certain 
evidence that the RO would secure.  They also asked the 
veteran to identify any other private, VA, or military 
medical treatment, as well as any other information or 
evidence he wanted the RO to secure.  In addition, the 
letters ask the veteran to provide any other additional 
evidence.  The RO has properly pursued obtaining all evidence 
described by the veteran.  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2004) 
(harmless error).  

With respect to the duty to assist, the RO has obtained a VA 
examination.  The veteran submitted some private medical 
evidence, but has not authorized the release of any 
additional evidence.  Moreover, to the extent the disposition 
of the current appeal does not depend on evidence of medical 
status, delaying the appeal to obtain additional medical 
evidence would result in no benefit to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).  As there is no 
allegation or showing that additional relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.   

Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2004).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

Where compensation is increased pursuant to a liberalizing 
law or a liberalizing VA issue, the effective date of the 
increased shall be fixed in accordance with facts found, but 
shall not be earlier than the effective date of the act or 
administrative issue.  38 C.F.R. § 3.114(a) (2004).  If a 
claim is reviewed at the claimant's request or on VA's 
initiative within one year of the effective date of the law 
or administrative issue, benefits may be awarded from that 
effective date.  38 C.F.R. § 3.114(a)(1).  If a claim is 
reviewed at the claimant's request more than one year after 
the effective date of the law or administrative issue, 
benefits may be awarded for a period of one year prior to the 
date of receipt of that request.  38 C.F.R. § 3.114(a)(3).  
In order to be eligible for a retroactive award, the claimant 
must show that all eligibility criteria for the benefits 
existed at the time of the effective date of the law or 
administrative issue and continuously thereafter.  38 C.F.R. 
§ 3.114(a).    

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2004).  Any communication or action indicating an intent to 
apply for VA benefits from a claimant or representative may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

In this case, in a May 1991 rating decision, the RO awarded 
service connection for residuals of frostbite to both lower 
extremities and established a 30 percent disability rating 
effective from the date of the veteran's January 1991 initial 
claim.  The RO notified the veteran of this determination by 
letter sent to his address of record.  The veteran did not 
initiate an appeal of that decision.  Therefore, the May 1991 
rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2004).   

The RO received the veteran's claim for an increased rating 
for his frostbite disability in September 2001.  Review of 
the claims folder reveals absolutely no communication from 
the veteran or his representative that may be accepted as an 
informal claim for increased benefits for this disability 
prior to September 2001.  38 C.F.R. §§ 3.1(p), 3.155(a).  In 
a February 2002 rating decision, the RO granted separate 
disability ratings for the right and left extremities 
affected by the service-connected frostbite, effective from 
September 17, 2000.  This effective date, which is one year 
before the date of receipt of the veteran's claim, in is 
agreement with VA law and regulations.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.114(a)(3), 3.400(o)(2).  In a 
March 2002 rating decision, the RO granted a TDIU, also 
effective from September 17, 2000, the first date on which 
the veteran met the percentage criteria for TDIU.  See 
38 C.F.R. § 4.16(a) (2004).   

In his June 2004 substantive appeal, the veteran asserts that 
he was entitled to an effective date of January 12, 1998, the 
effective date of the amendments to the rating criteria that 
permitted the current disability ratings.  See 62 Fed. Reg. 
65,207 (1997) (Dec. 11, 1997) (amending 38 C.F.R. § 4.104, 
Diagnostic Code 7122, effective January 12, 1998).  He 
alleges that VA was required to notify him of the amendments 
to the rating criteria, that it failed to do so, and that 
therefore he is entitled to an effective date of January 12, 
1998 for his increased disability ratings, as well as for the 
TDIU award.  

The Board acknowledges that, pursuant to law, VA is required 
to provide eligible claimants full information regarding all 
benefits to which they may be entitled.  38 U.S.C.A. § 
7722(c) and (d) (West 2002).  In at least one instance, the 
U.S. Court of Appeals for Veterans Claims (Court) has found 
that VA was obligated to provide notice of a change in the 
law to all persons potentially eligible for benefits under 
that new law, pursuant to 38 U.S.C.A. § 7722.  See Blount v. 
West, 11 Vet. App. 34 (1998).  However, in Kay v. Principi,  
16 Vet. App. 529, 532 (2002), the Court held that there was 
no equitable tolling of an effective date based on the fact 
that VA "may not have properly acted in accordance with 
[38 U.S.C.A. § 7722]."  See Andrews v. Principi, 16 Vet. 
App. 309 (2002) (no equitable tolling of an effective date 
based on a failure to follow 38 U.S.C.A. § 7722(d)); 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999), cert. 
denied, 529 U.S. 1004 (2000) ( "it is doubtful whether 
[38 U.S.C.A. § 7722] creates any enforceable rights").  
These decisions are binding on the Board.  The Board is 
unaware of, and the veteran has not identified, any other 
controlling statute or case law to support his contention.  
Accordingly, any failure to notify the veteran of the change 
in the applicable rating criteria does not create a basis for 
awarding any earlier effective date in this case.  

Therefore, the Board finds that the criteria for an earlier 
effective date for the separate disability ratings for the 
veteran's service-connected residuals of frostbite, as well 
as the award of TDIU based on the combined rating for those 
individual disability ratings, have not been met.  The appeal 
is denied.   


ORDER

An effective date earlier than September 17, 2000 for the 
award of a separate 
30 percent disability rating for frostbite of the right leg 
and foot is denied.

An effective date earlier than September 17, 2000 for the 
award of a separate 
30 percent disability rating for frostbite of the left leg 
and foot is denied.

An effective date earlier than September 17, 2000 for the 
award of a separate 
10 percent disability rating for amputated second, third, and 
fourth toes of the right foot is denied.



An effective date earlier than September 17, 2000 for the 
award of a separate 
10 percent disability rating for amputated second, third, and 
fourth toes of the left foot is denied.

An effective date earlier than September 17, 2000 for the 
award of TDIU is denied.  




	                        
____________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


